Opinion op the Oourt by
Judge Peters :
Upon a joint proceeding of appellants, not being partners, by motion against appelle to recover three hundred dollars for services rendered his wife as her attorneys in defending a suit brought by him against her for divorce; the court below adjudged he should pay them one hundred and fifty dollars, half the amount claimed by them,' and to correct that judgment this appeal is prosecuted.
Whilst appellants have shown by the evidence what the services rendered Mrs. Drury in defending the suit were reasonably worth three hundred dollars, or one hundred and fifty dollars each, still an allowance of three hundred dollars to them against appellee could not be made without a departure from the principle settled by this court in the case of Burgess vs. Burgess, 1st Duvall 287, for which we see no -sufficient reason, especially as the evidence does not show that appellee’s estate is ample.
Wherefore the judgment is affirmed.